RUSSON, Associate Chief Justice,
dissenting:
17 I dissent for the same reasons I dissented in Clark v. Clark, also decided today, and In re Marriage of Gonzalez, 2000 UT 28, ¶52, 1 P.3d 1074 (Russon, J., dissenting, joined by Howe, C.J.). According to the plain and unambiguous language of section 30-1-4.5 of the Utah Code, in order for an unsolemnized marriage to be legal and valid, a court or administrative order recognizing such marriage must occur during the relationship "or within one year following the termination of that relationship." Utah Code Ann. § 30-1-4.5(2) (1998). The majority's construction of section 30-1-4.5 as requiring only the filing of a petition for adjudication of marriage within one year after the termination of that relationship contravenes the plain meaning of the statute and, by doing so, ignores well-settled principles of statutory interpretation consistently applied by this court.
T8 Chief Justice HOWE concurs in Associate Chief Justice RUSSON'S dissenting opinion.